DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.

Election/Restrictions
Claims 3-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 April 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2316”.
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
The ferrule being uncoupled to any device (claim 1)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claim term “radial depression” does not appear in the specification.

Claim Rejections - 35 USC § 102
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castrup (USP 4,586,731).
In regards to claim 1, Castrup discloses a combination ferrule (1) uncoupled to any device, comprising: 
a ferrule portion (at “1”) comprising one of a flat shape and a flared shape for engaging with a fitting body;
a flange portion (2) adjacent to an end of the ferrule portion, the flange portion for engaging with a compression nut; and 
a holding ring portion (at “5) proximate to the flange portion, the holding ring portion comprising one or more projections (10) extending coaxially from an inner wall of the holding ring portion, the one or more projections disposed at an angle (shown in fig. 1) such that the uncoupled combination ferrule has a radial depression (3) between the holding ring portion and the flange portion, the radial depression shaped for accommodating a notch.
In regards to claim 2, Castrup further discloses the ferrule portion, the flange portion, and the holding ring portion are formed integrally as a single unit (shown in fig. 1).
In regards to claim 6, Castrup further discloses the one or more projections are configured to allow a tube enter through the holding ring and pass through the combination ferrule only in a first direction toward the ferrule portion and prevent the tube from moving in a second direction opposite to the first direction (fig. 1 shows this capability).
In regards to claim 7, Castrup further discloses the one or more projections are configured to engage with the notch in a cavity of the compression nut such that the flange 

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 17 December 2021, with respect to 112(a) rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s remaining arguments with respect to claims 1, 2, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/06/2022